DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 10/07/2019, the Amendment & Remark filed on 09/08/2022 and the Request for Continued Examination filed on 09/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a machine, a process and a manufacture, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
memory; and logic circuitry coupled with the memory, the logic circuitry to: 
receive transaction data for an anonymized customer associated with a first cluster, the first cluster including a plurality of customers, the transaction data to describe a purchase made by the anonymized customer, the mobile device associated with a first customer, and the first customer associated with the first cluster; 
determine, by a model based on the transaction data, that the purchase is fraudulent or that the purchase is non-fraudulent, wherein the model is pretrained to detect fraudulent transactions based on a purchase history of multiple customers in the plurality of customers in the first cluster; 
communicate, in response to receipt of the transaction data, a message to indicate that the purchase is fraudulent or that the purchase is non-fraudulent based on the transaction data, the message to identify the transaction with encoded data; 
train the model, after confirmation that the purchase is fraudulent or that the purchase is non-fraudulent, in response to receipt of the transaction data, wherein pretraining and training of the model include:
randomly selecting one or more transactions associated with the multiple customers,
modifying and encrypting at least a portion of each transaction in the one or more transactions;
executing at least one of supervised or unsupervised training of the model using the modified and encrypted at least at portion of each transaction.
wherein the encoded data is a customer identification encoded with a cryptographic hash, the customer identification assigned to the model to identify the first customer.
the logic circuitry to receive the model and a customer identification from a server, the customer identification assigned to the model by the server to identify the first customer.
wherein the model is a recurrent neural network pretrained by a server on a series of transactions to predict a probability of occurrence for the purchase.
the logic circuitry to determine that the purchase is fraudulent based on the model, applied to the transaction data, predicting the purchase is outside the probability of occurring.
the logic circuitry to determine that the purchase is not fraudulent based on the model, applied to the transaction data, predicting the purchase is within the probability of occurring.
wherein the recurrent neural network comprises a plurality of layers one of which is an input layer to receive the transaction data, the input layer to provide the transaction data as tensor data and the remining layers to determine whether the purchase is fraudulent or not fraudulent.
A non-transitory machine-readable medium containing instructions, which when executed by a processor, cause the processor to perform operations, the operations to:
receive, via an interface of a mobile device, transaction data for an anonymized customer associated with a first cluster, the transaction data to describe a purchase made by the anonymized customer, the mobile device associated with a first customer, and the first customer associated with the first cluster; 
determine, by a model based on the transaction data, that the purchase is fraudulent or that the purchase is non-fraudulent, wherein the model is pretrained to detect fraudulent transactions based on a purchase history of multiple customers; 
communicate, in response to receipt of the transaction data, a message to indicate that the purchase is fraudulent or that the purchase is non-fraudulent based on the transaction data, the message to identify the transaction with encoded data.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers detecting fraudulent transaction but for the recitation of generic computer components. That is, other than reciting generic computer language such as “logic circuitry to”, “by a mobile device comprising … logic circuitry”, “cause the processor to perform operations”, “by a server” and “via an interface of a mobile device”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of transaction fraud detection. For example, but for the “logic circuitry to” language, “receive transaction data for an anonymized customer associated with a first cluster, the transaction data to describe a purchase made by the anonymized customer, the mobile device associated with a first customer, and the first customer associated with the first cluster” in the context of the claimed invention encompasses one or more person manually receiving transaction data from a first customer for an anonymized customer associated with a first cluster; 
but for the “logic circuitry to” language, “determine, by a model based on the transaction data, that the purchase is fraudulent or that the purchase is non-fraudulent, wherein the model is pretrained to detect fraudulent transactions based on a purchase history of multiple customers” in the context of the claimed invention encompasses one or more person manually determining by the model whether the purchase is fraudulent;
but for the “logic circuitry to” language, “communicate, in response to receipt of the transaction data, a message to indicate that the purchase is fraudulent or that the purchase is non-fraudulent based on the transaction data, the message to identify the transaction with encoded data” in the context of the claimed invention encompasses one or more person manually communicating the encoded message;
but for the “logic circuitry to” language, “train the model, after confirmation that the purchase is fraudulent or that the purchase is non-fraudulent, in response to receipt of the transaction data, wherein pretraining and training of the model include: randomly selecting one or more transactions associated with the multiple customers, modifying and encrypting at least a portion of each transaction in the one or more transactions; executing at least one of supervised or unsupervised training of the model using the modified and encrypted at least at portion of each transaction” in the context of the claimed invention encompasses one or more person, such as a modeler, manually training the model after confirmation by randomly selecting one or more transaction, modifying and encrypting at least a portion of the transactions and executing either a supervised or unsupervised training of the model;
but for the “logic circuitry to” language, “the logic circuitry to receive the model and a customer identification from a server, the customer identification assigned to the model by the server to identify the first customer” in the context of the claimed invention encompasses one or more person (a human fraud detection analyst) manually receiving a model and customer identification of a first customer;
but for the “logic circuitry to” language, “wherein the model is a recurrent neural network pretrained by a server on a series of transactions to predict a probability of occurrence for the purchase” in the context of the claimed invention encompasses one or more person (a human fraud detection analyst) manually using is a recurrent neural network pretrained by a server to detect fraud;
but for the “logic circuitry to” language, “the logic circuitry to determine that the purchase is fraudulent based on the model, applied to the transaction data, predicting the purchase is outside the probability of occurring” in the context of the claimed invention encompasses one or more person (a human fraud detection analyst) manually determining fraudulent purchase based on model prediction;
but for the “logic circuitry to” language, “the logic circuitry to determine that the purchase is not fraudulent based on the model, applied to the transaction data, predicting the purchase is within the probability of occurring” in the context of the claimed invention encompasses one or more person (a human fraud detection analyst) manually determining non-fraudulent purchase based on model prediction.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of logic circuitry to perform the receiving, determining, communicating and training steps. The logic circuitry in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a logic circuitry (such as a processor) to perform transaction fraud detection amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and executing a neural network model (Performing repetitive calculations, Flook). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. Dependent claim 2, 7, 9, 14, 16 and 20 merely limit the abstract idea (further limiting the algorithmic model) but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a computing device receiving and transmitting model and data from/to a server, which is already shown be a convention arrangement above. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the amended claims do not recite certain methods of organizing human activity, the examiner respectfully disagrees. Considering the claimed invention as the a whole and in light of the Specification, the claims do recite the transaction fraud detection, which is considered a fundamental economic practice. Thus, the applicant’s argument is not persuasive.

Regarding the applicant’s argument that the amended claims integrate the Judicial Exception into practical application, the examiner respectfully disagrees. In particular, the applicant contends that the claims provides fraud detection by organizing groups of customer to distribute fraud detection, but such arrangement is not reflected in the current claims. The current claims merely use multiple customer purchase histories to detect fraudulent transaction, which is not rooted to computer technology, nor an improvement to technology. A human business analyst could too utilize multiple customer purchase history to model fraudulent behavior. As to the training and pretraining of the model, the claims nonetheless recite the training process at a high level of abstraction and is without technological detail of how the training process is performed. The claims recites modifying and encrypting of the transaction data but the technological detail of what particular data modification or encryption is employed is completely absent. The generic computing language of supervised or unsupervised training is invoked but technological detail how the supervised training or the unsupervised training is done, specific to the claimed fraud detection model, is too absent from the disclosure. Thus, the amended language pertains no more than merely invoking a computer to mere-automate the judgement of a human modeler without technological detail. As such, the applicant’s argument is not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698